     MICHAEL N. FEDER
 1   Nevada Bar No. 7332
 2   DICKINSON WRIGHT PLLC
     8363 West Sunset Road, Suite 200
 3   Las Vegas, NV 89113
     Telephone:   702-550-4440
 4   Facsimile:   844-670-6009
     Email:       mfeder@dickinson-wright.com
 5
 6   MARTIN D. HOLMES (Pro Hac Vice admitted)
     Tennessee Bar No. 012122
 7   PETER F. KLETT (Pro Hac Vice admitted)
     Tennessee Bar No. 012688
 8   DICKINSON WRIGHT PLLC
     Fifth Third Center, Suite 800
 9
     424 Church Street
10   Nashville, TN 37219
     Telephone:    615-244-6538
11   Facsimile:    844-670-6009
     Email:        mdholmes@dickinsonwright.com
12                 pklett@dickinsonwright.com
13
14   Attorneys for Plaintiffs, Putative Collective Class Members
     and Putative Hawaii Class Members
15
16                              UNITED STATES DISTRICT COURT
17                                       DISTRICT OF NEVADA
18
     DANIEL GONZALEZ and JEFFREY HUGHES,                   Case No. 2:18-cv-00979-APG-NJK
19   on behalf of themselves and others similarly
     situated,
20                                                         STIPULATION AND ORDER
                           Plaintiffs,                     EXTENDING DEADLINE FOR THE
21                                                         PARTIES TO SUBMIT PROPOSED
            v.                                             COLLECTIVE CLASS NOTICES
22                                                         AND CONSENT FORM
     DIAMOND RESORTS INTERNATIONAL
23   MARKETING, INC., DIAMOND RESORTS
     INTERNATIONAL, INC., DIAMOND
24   RESORTS CORPORATION, and WEST MAUI
     RESORTS PARTNERS, L.P.,
25
                           Defendants.
26
27
                                                   1
28
 1          Plaintiffs and Defendants HEREBY STIPULATE AND AGREE, by and through their

 2   respective counsel, as to the following:

 3          1.      By Order entered on July 29, 2019, the Court granted Plaintiffs’ Motion for

 4   Conditional Certification and ordered the parties to confer and submit proposed notices and

 5   consent form by August 28, 2019. Doc. 52, p. 11.

 6          2.      The parties have conferred and the process is ongoing. The parties, however, need

 7   additional time.

 8          3.      Subject to the Court’s approval, the parties need through September 11, 2019 to

 9   submit agreed upon notices and consent form or to submit briefs on the areas where there is

10   disagreement as to their contents for the Court’s resolution.

11          4.      Based on the foregoing, the parties stipulate to an extension from August 28, 2019

12   to September 11, 2019, to submit agreed upon notices and consent form, and unless an agreement

13   can be reached as to the entire contents of same, to file briefs on the areas where there is

14   disagreement for the Court’s resolution.

15   IT IS SO STIPULATED this 28th day of August, 2019.

16
17         IT IS SO ORDERED.

18
19
20                                               _____________________________
21                                               UNITED STATES DISTRICT JUDGE
                                                 Dated: August 29, 2019.
22
23
24
25
26
27
                                                      2
28
     DICKINSON WRIGHT PLLC             LEWIS ROCA ROTHGERBER CHRISTIE LLP
 1
 2
   /s/ Martin D. Holmes                /s/ Alison M. Hamer
 3 MICHAEL N. FEDER                    HOWARD E. COLE
 4 Nevada Bar No. 7332                 Nevada Bar No. 4950
   8363 West Sunset Road, Suite 200    JENNIFER K. HOSTETLER
 5 Las Vegas, NV 89113                 Nevada Bar No. 11994
                                       3993 Howard Hughes Pkwy, Suite 600
 6
     MARTIN D. HOLMES                  Las Vegas, NV 89169-5996
 7   (Admitted Pro Hac Vice)
   Tennessee Bar No. 012122            KIRSTIN E. MULLER
 8 PETER F. KLETT                      (Admitted Pro Hac Vice)
     (Admitted Pro Hac Vice)           California Bar No. 186373
 9 Tennessee Bar No. 012688
                                       ALISON M. HAMER
10 Fifth Third Center, Suite 800       (Admitted Pro Hac Vice)
   424 Church Street                   California Bar No. 258281
11 Nashville, TN 37219                 BENJAMIN J. TREGER
                                       (Admitted Pro Hac Vice)
12                                     California Bar No. 285283
   Attorneys for Plaintiffs,
13 Putative Collective Class Members   Hirschfeld Kramer LLP
   and Putative Hawaii Class Members   233 Wilshire Boulevard, Suite 600
14                                     Santa Monica, California 90401
15
                                       Attorneys for Defendants
16
17
18                                     IT IS SO ORDERED:

19
                                       NANCY J. KOPPE
20
                                       United States Magistrate Judge
21
                                       DATED:
22
23
24
25
26
27
                                            3
28
